Name: 2002/455/EC: Commission Decision of 13 June 2002 amending Decision 2001/881/EC as regards the list of border inspection posts agreed for veterinary checks on animals and animal products from third countries (Text with EEA relevance) (notified under document number C(2002) 2113)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  politics and public safety;  animal product;  Europe;  agricultural activity
 Date Published: 2002-06-14

 Avis juridique important|32002D04552002/455/EC: Commission Decision of 13 June 2002 amending Decision 2001/881/EC as regards the list of border inspection posts agreed for veterinary checks on animals and animal products from third countries (Text with EEA relevance) (notified under document number C(2002) 2113) Official Journal L 155 , 14/06/2002 P. 0059 - 0059Commission Decisionof 13 June 2002amending Decision 2001/881/EC as regards the list of border inspection posts agreed for veterinary checks on animals and animal products from third countries(notified under document number C(2002) 2113)(Text with EEA relevance)(2002/455/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 6(2) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC, and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 6(4) thereof,Whereas:(1) Commission Decision 2001/881/EC(4) draws up a list of border inspection posts approved for veterinary checks of live animals and animal products from third countries.(2) At the request of the United Kingdom authorities, and following a Community inspection, a border inspection post at the port of Peterhead must be added to the list.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 2001/881/EC, the list of border inspection posts for the United Kingdom is amended by the addition of the following entry: ">TABLE>"Article 2This Decision is addressed to the Member States.Done at Brussels, 13 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 326, 11.12.2001, p. 44.